      Case 1:03-md-01570-GBD-SN Document 4588 Filed 06/14/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                      6/14/2019


In re:
                                                                      03-MDL-01570 (GBD)(SN)
         TERRORIST ATTACKS ON
         SEPTEMBER 11, 2001                                                     ORDER


-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

         On May 22, 2019, the Plaintiffs’ Executive Committees (“Plaintiffs”) noticed a Rule

30(b)(6) deposition of Defendants World Assembly of Muslim Youth-International and World

Assembly of Muslim Youth-SA (collectively, “WAMY”) (the “Deposition Notice”). WAMY

moves for a protective order limiting the scope of Plaintiffs’ deposition. ECF No. 4571. In

addition, the Kingdom of Saudi Arabia (collectively with WAMY, “Defendants”) filed a motion

in support of WAMY’s request, objecting to those portions of the Notice seeking information

about the Kingdom. ECF No. 4575. Plaintiffs filed an opposition on June 7, ECF No. 4581, and

all three parties filed subsequent letters outlining their respective positions. ECF Nos. 4583,

4584, 4585. For the reasons that follow, WAMY and Saudi Arabia’s motions are GRANTED in

part and DENIED in part.

                                                DISCUSSION

         Like other forms of discovery, a Rule 30(b)(6) deposition is subject to the limitations of

Rule 26 of the Federal Rules of Civil Procedure.1 City of New York v. Fedex Ground Package

Sys., Inc., 13-CV-9173 (ER), 2016 WL 1718261, at *5 (S.D.N.Y. Apr. 27, 2016) (citations

1
 WAMY contends that the scope of the Deposition Notice should be determined by reference to an
agreement between WAMY and Plaintiffs. ECF No. 4571, at 2–3. Because the scope of that agreement is
unclear — and because the Deposition Protocol clearly contemplates the taking of Rule 30(b)(6)
depositions — the Court declines to rule on these grounds.
     Case 1:03-md-01570-GBD-SN Document 4588 Filed 06/14/19 Page 2 of 4



omitted). As a result, the noticing party must demonstrate that “the information sought is relevant

and material to the allegations and claims at issue in the proceedings.” BlackRock Allocation

Target Shares: Series S Portfolio v. Wells Fargo Bank, N.A., 14-CV-9371 (KPF) (SN), 2017 WL

3610511, at *11 (S.D.N.Y. Aug. 21, 2017). Although not unlimited, the relevance standard under

Rule 26 is an “extremely broad concept.” Chen-Oster v. Goldman, Sachs & Co., 293 F.R.D. 557,

561 (S.D.N.Y. 2013).

       Here, Plaintiffs allege that WAMY has “knowingly and intentionally provid[ed] material

support to al Qaeda.” In re Terrorist Attacks on September 11, 2001, 740 F. Supp. 2d 494, 520

(S.D.N.Y. 2010). Plaintiffs claim, for example, that WAMY, acting on behalf of al Qaeda, has

raised and laundered funds; performed reconnaissance missions; and funded and facilitated al

Qaeda training camps. Id. at 519. Information regarding WAMY’s funding — including funding

sources and distribution streams — is therefore relevant to Plaintiffs’ allegations. Similarly,

because WAMY has argued that its branch offices may have failed to follow instructions from

headquarters or otherwise acted as rouge entities, the structure of control of WAMY’s global

operations is also relevant. Finally, as the Court has previously explained, evidence that WAMY

has supported terrorist organizations is a proper topic for discovery. See ECF No. 4130, at 14.

This information is responsive to WAMY’s claim that it is a “peaceful organization that has

never supported terrorist activity.” Id.

       The Deposition Notice largely focuses on WAMY’s finances, organizational structure,

and alleged support of terrorist activities. Because these topics are material to Plaintiffs’ claims

against WAMY, Defendants’ relevancy objections are DENIED. See Deposition Notice, ¶¶ 1(b),

1(c), 1(d), 1(e), 2, 5(d), 6(e), 15–28. Other portions of the Notice, however, are overly broad and

impose an undue burden on WAMY. See Soroof Trading Dev. Co. v. GE Fuel Cell Sys., LLC,



                                                  2
     Case 1:03-md-01570-GBD-SN Document 4588 Filed 06/14/19 Page 3 of 4



No. 10-CV-1391 (LGS) (JCF), 2013 WL 1286078, at *2 (S.D.N.Y. Mar. 28, 2013) (quoting Fed.

R. Civ. P. 30(b)(6)) (“The party seeking a Rule 30(b)(6) deposition must first serve a notice that

describes ‘with reasonable particularity’ the issues and topics that will be addressed at the

deposition.”). Accordingly, those topics are STRICKEN. See Deposition Notice, ¶¶ 1, 1(a), 5(e),

7(h), 13, 29, 30.

        Plaintiffs also seek to depose WAMY regarding: (1) the Canadian government’s 2012

investigation of WAMY’s branch office in Canada; and (2) any internal investigations conducted

by WAMY concerning the same. ECF No. 4581, at 3. WAMY opposes this request, claiming

that any testimony would involve privileged communications and attorney work product. ECF

No. 4571, at 3. Plaintiffs did not address WAMY’s privilege claims in their opposition, and it is

clear that the parties did not complete the meet-and-confer process regarding WAMY’s motion

generally. In addition, it is difficult for the Court to rule in the abstract, especially without seeing

the documents on which WAMY’s answers would rely. For these reasons, WAMY’s request to

strike paragraphs 8(e), (f), and (g), as well as paragraphs 10(c), (d), and (e), is DENIED without

prejudice to renewal following the completion of the parties’ meet-and-confer.

        Defendants remaining arguments are unavailing. WAMY contends, for example, that

certain topics in the Deposition Notice are contention depositions. ECF No. 4571, at 3 (citing

paragraphs 15-27). This is not true. Plaintiffs seek testimony — not about WAMY’s legal

theories — but about relevant factual matters underlying Plaintiffs’ allegations. These topics are,

moreover, specific to particular allegations, and the Court does not interpret the phrase “All

information concerning” to expand the topic beyond the targeted focus. WAMY also contends

that Plaintiffs cannot ask questions about WAMY’s internal audits of its branch offices. This

argument misconstrues the Court’s August 29, 2018 Opinion & Order. The Court held that



                                                   3
     Case 1:03-md-01570-GBD-SN Document 4588 Filed 06/14/19 Page 4 of 4



WAMY did not have to search for additional records, not that Plaintiffs were forbidden from

pursuing this topic during a deposition. See ECF No. 4130, at 15. Accordingly, WAMY’s

argument is without merit.

       For its part, Saudi Arabia argues that the Deposition Notice is irrelevant to Plaintiffs’

claims against WAMY. ECF No. 4575, at 1. As discussed above, however, the Court disagrees.

Saudi Arabia’s concern that the Notice constitutes an impermissible attempt to obtain discovery

about the Kingdom is therefore unfounded. See EM LTD. v. Republic of Argentina, 695 F.3d

201, 210 (2d Cir. 2012) (reasoning that a discovery order did not infringe on Argentina’s

sovereign immunity because, among other things, the subpoenas at issue were directed at two

non-party banks whose compliance would “cause Argentina no burden and no expense”).

                                         CONCLUSION

       WAMY and Saudi Arabia’s motions for a protective order are GRANTED in part and

DENIED in part. The Court strikes the following paragraphs from the Deposition Notice as

overly broad and unduly burdensome: 1, 1(a), 5(e), 7(h), 13, 29, 30. The Clerk of the Court is

respectfully directed to terminate the motions at ECF Nos. 4571 and 4575.

SO ORDERED.




DATED:         June 14, 2019
               New York, New York




                                                 4
